Wheeleb, J.
The judgment against the surety cannot be maintained. The law does not authorize a judgment final in the first instance against the surety upon a bond in the nature of a recognizance to admit to hail á person charged with crime. There should have been an interlocutory judgment of forfeiture first taken and a scire facias issued to tho surety. lie must have had legal notice of the proceeding, and an opportunity afforded him to appear and produce his principal in court, or show cause to the contrary, before judgment final could lawfully be taken against him. That he may have such notice and opportunity afforded him, the judgment must be reversed and the cause remanded for further proceedings.
Judgment reversed.